Citation Nr: 0843041	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
depression, and for a personality disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The veteran and his friend, A.M.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The veteran had active duty service from January 1974 to 
November 1981, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
found that found that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder, to include adjustment disorder 
with depressed mood; depression; bipolar disorder; PTSD; and 
dual personality disorder.  

By October 1985 rating decision, the RO denied service 
connection for adjustment disorder with depressed mood.  The 
veteran did not perfect his appeal of the October 1985 rating 
decision, and it became final.  By March 2003 rating 
decision, the RO denied service connection for PTSD.  In 
October 2004, the veteran requested that his claim for 
service connection for bipolar disorder, depression, and dual 
personality disorder be reopened.  By May 2005 rating 
decision, the RO found that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
adjustment disorder with depressed mood; depression; bipolar 
disorder; PTSD; and dual personality disorder.  

In the May 2006 statement of the case (SOC), the RO listed 
the issues on appeal as entitlement to service connection for 
an acquired psychiatric disorder; whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD; and entitlement to service 
connection for a dual personality.  The Board, however, 
concludes that the issue on appeal is as stated on the front 
page of this decision.  In that regard, the Board notes that 
service connection for a psychiatric disorder was denied in 
October 1985 and that rating decision was not appealed; also 
service connection for PTSD was denied by March 2003 rating 
decision, and that decision was not appealed.  

The Board also notes, with regard to the issues on appeal, 
that before it may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  Barnett v. 
Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed.Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

In April 2007, the veteran and his friend testified at a 
hearing at the RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. By October 1985 rating decision, the RO denied service 
connection for a psychiatric condition, essentially based on 
a finding that the veteran's complaints during service and 
findings made on the VA examination demonstrated a 
personality disorder which was a constitutional or 
developmental abnormality. The veteran was notified of the 
October 1985 decision, but he did not perfect his appeal by 
filing a substantive appeal.

2. The evidence received subsequent to the October 1985 RO 
rating decision, pertaining to the claim for service 
connection for a psychiatric disorder, is new and relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3. The competent and probative evidence of record 
preponderates against a finding that any acquired psychiatric 
disability was demonstrated during, or as a result of, 
service or any incident or treatment therein, or that a 
psychosis was manifested within the first post-service year.

4. By March 2003 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of the March 
2003 decision, but he did not appeal that rating decision and 
it became final.  

5. The evidence received subsequent to the March 2003 RO 
rating decision, pertaining to the claim for service 
connection for PTSD, is new, and relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating that claim.

6. The veteran did not engage in combat, and has not cited 
any stressor events which are sufficiently detailed as to be 
verifiable by the service department.  The competent and 
probative evidence of record preponderates against a finding 
that the veteran has a current diagnosis of PTSD as a result 
of active military service, or any incident therein.  


CONCLUSIONS OF LAW

1. The October 1985 RO rating decision, which denied service 
connection for a psychiatric condition is final.  It is the 
last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2008).

2. Evidence received since the October 1985 RO rating 
decision is new and material, and the veteran's claim for 
service connection for a psychiatric disorder has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3. Upon review of all the evidence, a psychiatric disorder 
was not incurred, directly or presumptively, in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4. The March 2003 RO rating decision, which denied service 
connection for PTSD, is final.  It is the last final 
disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2008).

5. Evidence received since the March 2003 RO rating decision 
is new and material and the veteran's claim for service 
connection for PTSD has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

6. Upon review of all the evidence, PTSD was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in July 2002, October 2004, 
February 2005, May 2005, August 2006, and October 2006 that 
fully addressed the notice elements.  These letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.  Finally, the Board notes the RO sent the veteran 
a letter in March 2006 informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the veteran has been informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition. Thus, the Board 
concludes that the October 2004 and February 2005 letters 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The RO has 
obtained the veteran's extensive VA and private psychiatric 
treatment records.  The veteran underwent a VA examination in 
January 2006, which addressed the matter of whether the 
veteran's current psychiatric disorder was related to 
service.  

With regard to the PTSD claim, the Board notes that a VA 
examination has not been scheduled.  38 C.F.R. § 3.159(c)(4) 
provides that VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

There are four elements to review to determine whether a VA 
examination is necessary.  A medical examination or medical 
opinion is necessary if there is (1) competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) evidence establishing 
that the veteran suffered an event, injury, or disease in 
service; and (3) an indication that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  The 
third part could be satisfied by competent evidence showing 
post-service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

Thus, with regard to the PTSD claim, the Board concludes that 
a VA examination is not necessary in this matter.  The Board 
finds that a diagnosis of PTSD has arguably been made, or at 
least noted in VA treatment records.  Thus, the first prong 
has been met as there is competent evidence of a current 
disability.  With regard to the second prong, as noted below, 
the veteran has not reported any in-service stressor events 
which are capable of verification, except, perhaps, when he 
reported witnessing his father's death while home on leave in 
1975.  Thus, the second prong is arguably satisfied.  The 
third prong, however, is not satisfied.  What is missing for 
the third prong is an indication that the veteran's PTSD may 
be associated with service, or which might suggest an onset 
of the condition during service.

In Locklear v. Nicholson, 20 Vet. App. 410 (2006), the Court 
made much of the "low threshold" for requiring an examination 
recognized by McLendon as created by the term "indicates" in 
the third prong, 38 C.F.R. § 3.159(c)(4)(i)(C).  See 
Locklear, citing McLendon, 20 Vet. App. at 83.  However, 
examples of the types of evidence which would satisfy this 
threshold, as provided as the 38 C.F.R. § 3.159(c)(4)(ii), 
are "competent evidence" of "post-service treatment" or 
"other possible association to military service."  These 
types of evidence are not present herein.  In this case, the 
veteran has not presented evidence showing, and the record 
does not otherwise support, a finding of even the possibility 
of a nexus to a verified or verifiable in-service stressor to 
link to PTSD, so as to warrant a remand for VA examination.

While the veteran has reported that his PTSD is related to 
one or more in-service stressors, and he is certainly 
competent to report his symptoms (such as reporting symptoms 
which he claims show he has PTSD), his lay statements 
claiming that his PTSD is related to in-service stressors are 
not competent evidence to support a finding on a medical 
question (such as diagnosis or etiology) requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, his contentions alone, whether 
reported by him or by a medical provider, are not an 
indication that he has PTSD which is associated with in- 
service stressor events, and, therefore, are an insufficient 
basis for a VA examination to be obtained, according to the 
pertinent law and regulation.  

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In March 2007, the veteran 
submitted a Appeal Response form, indicating that he had no 
other information or evidence to substantiate his claim.  It 
is therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant, and such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

II. Factual Background and Analysis

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to § 3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the claim to reopen was 
filed after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

1. Whether New and Material Evidence has been Submitted to
Reopen a Claim for Service Connection for a Psychiatric 
Disorder

By October 1985 rating decision, the RO denied service 
connection for a psychiatric condition.  The evidence of 
record at the time of the October 1985 RO rating decision 
included the veteran's service treatment records (STRs), 
private treatment records, and a VA examination.  STRs showed 
that in July 1975 the veteran was found to be extremely 
anxious over the death of his father and the fact that there 
were many problems at home which he felt he should be taking 
care of.  A week later the impression was situational anxiety 
reaction.  In August 1975 he was seen for an acute 
disturbance following his father's death and in regard to a 
recommended disapproval of an application for humanitarian 
discharge.  He was found to have a delayed grief reaction.  
He was hospitalized in September 1975 because of depression.  
He had been unable to work through the grief following his 
father's death.  On admission he was completely distraught 
and there was some concern for his safety, but after given 
medication and having good sleep, he was able to make 
decisions much more reasonably.  The diagnosis was adult 
situational reaction depression, and he was found to be fit 
to return to full, active duty.  A month later he was found 
to be doing well personally, but was very apprehensive about 
his family.  

STRs further show that on an April 1976 psychiatric 
evaluation, the impression was passive dependent personality.  
It was noted that the genesis of the veteran's symptoms was 
clear, in that as a result of his pathological dependence on 
his family, anxiety developed, which was secondarily 
somaticized, resulting in muscle spasm and pain.  The 
examiner further noted that this entire sequence evolved from 
an intrinsic personality defect as diagnosed.  In November 
1977, the veteran was treated for acute situational anxiety, 
after he complained of tension and anxiety relating to 
impending PCOS, and Valium was prescribed.  On a Report of 
Medical History dated in March 1980, he responded "yes" to 
having or having had depression or excessive worry.  In June 
1981, he complained of a lot of anxiety and other physical 
symptoms.  He reported he had insecurities related to his 
leaving the Navy in 120 days and also he was unhappy with his 
current job situation.  The examiner felt the veteran was a 
Type A personality, was obsessive-compulsive, and was 
creating his own endogenous stress.  The impression was Type 
A personality with obsessive-compulsive tendencies with 
anxiety neurosis.  On his discharge examination in July 1981, 
the psychiatric clinical evaluation was normal.

Post-service private treatment records showed that in June 
1984 the veteran was treated by a psychiatrist for an 
adjustment reaction of adulthood with psycho-physiological 
epigastric symptoms.  

A VA psychiatric examination in January 1985 showed a 
diagnosis of adjustment disorder with depressed mood.

Based on this evidence, by October 1985 rating decision, the 
RO denied service connection for a psychiatric condition, 
essentially based on a finding that the veteran's complaints 
during service and findings made on the January 1985 VA 
examination (at which time the diagnosis was adjustment 
disorder with depressed mood) demonstrated a personality 
disorder which was a constitutional or developmental 
abnormality.  The RO also essentially concluded that there 
was no current psychiatric disability shown to be related to 
service.  The veteran was notified of the October 1985 rating 
decision, he filed a notice of disagreement, and a statement 
of the case was issued, but he did not perfect his appeal by 
filing a substantive appeal (VA Form 9).  Thus, the October 
1985 RO rating decision became final.  It is the last final 
disallowance of the claim for service connection for a 
psychiatric disorder.

Evidence submitted subsequent to the RO's October 1985 rating 
decision includes private treatment records, VA treatment 
records, and VA examinations.  The treatment records showed 
that the veteran received ongoing treatment for various 
diagnoses including depression, dysthymia, bipolar disorder, 
bipolar affective disorder, seasonal affective disorder, 
narcissistic disorder, personality disorder, adjustment 
disorder with anxious mood, mood disorder, and manic 
depressive borderline disorder.  

For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  To that end, the Board notes that 
in November 1988 the veteran was hospitalized for treatment 
for adjustment disorder with mixed disturbance of emotions 
and obsessive-compulsive personality traits.  In 1993, a 
private psychological evaluation showed a diagnosis of 
narcissistic personality disorder.  In December 1995, the 
veteran was discharged from a VA hospital with diagnoses 
including bipolar affective disorder and depression.  A 
February 1996 VA treatment record showed diagnoses of bipolar 
II - depressed phase and narcissistic personality disorder.  
In June 1998 the diagnoses were bipolar affective disorder, 
mood disorder, and depression.  On VA examination in August 
1998, the diagnoses included bipolar I disorder, most recent 
episode hypomanic.  On the VA examination in January 2006 the 
diagnosis was dysthymic disorder (depression).  

The Board concludes that the evidence submitted since October 
1985 is new, in that it has not been previously considered 
and is not cumulative.  This evidence is also material to the 
claim for service connection for a psychiatric disorder, as 
it addresses the issue of whether the veteran has a current 
psychiatric disorder that may be related to service, and 
therefore does relate to an unestablished fact necessary to 
substantiate the claim.  Moreover, it raises a reasonable 
possibility of substantiating the claim, as it pertains to 
the significant question of whether the veteran has a current 
acquired psychiatric disorder.  

In the May 2005 rating decision the RO found that new and 
material evidence had not been submitted to reopen a claim 
for an acquired psychiatric disorder, to include PTSD.  In 
the May 2006 SOC, however, the RO separated the issues and 
essentially found that new and material evidence had been 
submitted to reopen the claim for service connection for a 
psychiatric disorder, and then denied that claim on the 
merits.  Therefore, the Board agrees with the RO's conclusion 
that new and material evidence has been submitted since the 
October 1985 RO decision, and it concludes that the claim for 
service connection for a psychiatric disorder is reopened.  
Noting that the RO has already considered the veteran's claim 
on the merits, the Board will proceed with the appeal, and 
address the merits as well.

2. Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Regarding the claim of service connection for a psychiatric 
disorder, the record reflects that the veteran has been 
variously diagnosed with a psychiatric disorder, other than a 
personality disorder.  His diagnoses have included 
depression, dysthymic disorder, and bipolar disorder.  Thus, 
there is competent evidence of a current psychiatric 
disability.

STRs show that the veteran was treated for several episodes 
of anxiety and depression.  In July 1975 he was treated for 
situational anxiety reaction and depression following the 
death of his father.  In September 1975 the diagnosis was 
adult situational reaction depression.  In April 1976 the 
impression was passive dependent personality.  In November 
1977 he was treated for acute situational anxiety.  In June 
1981 the impression was Type A personality with obsessive-
compulsive tendencies with anxiety neurosis.  On his 
separation examination in July 1981, however his psychiatric 
evaluation was normal.  

The first post-service treatment record mentioning any 
psychiatric-like diagnosis was in June 1984 when he was 
treated for adjustment reaction, and in January 1985 the 
diagnosis was adjustment disorder with depressed mood.  The 
RO, in the October 1985 rating decision, determined that such 
diagnoses were personality disorders.  The veteran continued 
to be treated for similar diagnoses, including a personality 
disorder, until December 1995 when his diagnoses were bipolar 
affective disorder and depression.  The first post-service 
diagnosis of a psychiatric disorder (other than a personality 
disorder) appears to have been in December 1995.  (The Board 
notes that in a medical intake questionnaire in 1999, the 
veteran indicated that bipolar disorder had been diagnosed in 
June 1994.)  In any event, it is clear that the veteran has a 
current psychiatric disorder.

What is missing in this case, however, is competent medical 
evidence of a link between a current psychiatric disability 
and service.  In that regard, the Board notes that there is a 
VA examination with opinion of record, along with two 
addenda.

On VA examination in January 2006, the examiner (VA 
psychologist) indicated that a diagnosis of dysthymic 
disorder accurately described the veteran's mood disorder, 
and found no evidence to suggest that the veteran had bipolar 
disorder.  The examiner indicated that after reviewing the 
veteran's records, it was likely that what were interpreted 
as hypomanic or manic symptoms were a result of drug use and 
not bipolar disorder.  The examiner indicated it was likely 
the veteran had a personality disorder but there was not 
sufficient time to fully explore that diagnosis.  The VA 
examiner indicated it was somewhat difficult to determine the 
degree to which the veteran's military service impacted his 
mood, and noted that the records did support that the veteran 
underwent significant psychological distress at the time of 
his father's demise.  The VA examiner also noted, however, 
that the veteran was able to function adequately in the Navy 
following this event as reflected by the fact that he left 
the Navy with the rank of E5.  The examiner opined that the 
veteran may have become prone to developing depression while 
in the Navy and that this was exacerbated by stressors after 
he left the Navy.  The examiner noted that the veteran did 
have a lengthy history of psychiatric treatment primarily for 
depression, which continued to date.  

A January 2006 VA mental health note, completed by a 
registered nurse (RN), showed that the veteran was treated 
for dysthymia.  It was noted that there was a possibility 
that the veteran had seasonal affective disorder (SAD).  A 
psychiatry outpatient note from the same day revealed that 
the veteran was seen for evaluation of depression by an 
advanced practice registered nurse (APRN).  The diagnoses 
included prolonged PTSD, bipolar with depression, and mood 
disorder.  

In a March 2006 mental health note, the veteran was seen by 
an RN; he had worsening symptoms of depression and anxiety.  
He was referred to see a VA psychiatrist on that same day.  
The veteran reported he had struggled with symptoms of 
depression across his lifetime, and felt his diagnosis was 
bipolar disorder, but could not recall when the diagnosis was 
made.  After interviewing and examining the veteran, the VA 
psychiatrist diagnosed SAD, noting that the veteran became 
depressed at about the same time and felt hypomanic to manic 
at the same time each year.  The psychiatrist found no 
evidence to argue for a bipolar mood disorder, since the only 
mood cycling was on a seasonal basis.  The psychiatrist also 
found no basis for making a PTSD diagnosis in the absence of 
any apparent traumatic experiences, unless there was covert 
child abuse which the veteran had not shared.  

In an April 2006 VA examination addendum, completed by the 
same psychologist as in January 2006, it was noted that the 
veteran's service records suggested situation depression.  
The psychologist opined that the veteran's psychological 
difficulties while in service were situational and would not 
be considered a permanent psychiatric condition, whereas the 
veteran's personality disorder would be considered a 
permanent condition.  The psychologist opined that it was 
most likely that the veteran's tendency to develop depression 
after leaving service would have been a function of his 
personality style.  The psychologist also opined that the 
veteran's current depression did not begin while he was in 
service, and that his current depression appeared to be 
related to his ongoing situational stresses such as recent 
difficulty with his girlfriend.  

In an October 2006 VA examination addendum, completed by the 
same VA psychologist as in January and April 2006, it was 
noted that the veteran's VA treatment records from January 
through October 2006 had been reviewed.  The psychologist 
indicated that prior records did not support a diagnosis of 
PTSD, as the evidence did not describe sufficient symptoms 
nor a history of trauma that would justify a diagnosis of 
PTSD.  The VA psychologist indicated that while it was 
possible that the veteran did experience some trauma 
undergoing a court martial, the evidence did not support that 
this led to a diagnosable psychiatric condition.  The VA 
psychologist opined that the evidence did not support that 
the veteran had a psychiatric problem that could be 
attributed to his military service, and opined that the 
veteran's depression was not caused by or the result of 
military service.

Thus, a VA psychologist, after reviewing the veteran's STRs 
and post-service treatment records, and after examining the 
veteran, has determined that the veteran's current depression 
is not related to his military service.  The Board finds the 
VA examiner's opinion to be probative and persuasive on the 
issue of whether the veteran has an acquired psychiatric 
disorder related to service.  Moreover, in the present case, 
the veteran has not submitted any competent evidence to the 
contrary - nor has he identified any medical opinion or other 
medical evidence regarding an etiological relationship 
between any current psychiatric disorder and service that 
might support his claim.  

The Board notes that the veteran was at one time employed for 
several years as an emergency room technician, and he 
therefore has some experience as a health care provider.  
However, there is no indication that he has any training in 
the mental health field.  Although he has essentially 
asserted that he has a psychiatric disorder that was incurred 
in service, with regard to psychiatric illness, he is a 
layperson and thus does not have competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Here, the veteran is certainly 
competent to report any psychiatric or depression symptoms he 
may have had or may be experiencing now; however, the Board 
does not believe that a psychiatric disorder, as contrasted 
with merely symptoms, is subject to lay diagnosis.  That is 
to say, the Board finds no basis for concluding that a lay 
person would be capable of discerning whether he had a 
psychiatric disorder in the absence of specialized training.  
In that regard, the Board notes that the veteran has not 
established any such specialized qualifications.

With consideration of the competent evidence of record and 
the absence of any medical opinion suggesting a causal link 
between a psychiatric disorder and service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for an acquired 
psychiatric disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).



3. Whether New and Material Evidence has been submitted to 
Reopen a Claim for Service Connection for PTSD

Received from the veteran in July 2002 was a claim for 
service connection for PTSD.  By March 2003 rating decision, 
the RO denied service connection for PTSD, essentially based 
on a finding that the veteran had not been diagnosed with 
PTSD related to any verifiable event in service.  The RO also 
found that the veteran's stressor statement lacked specifics 
so as to be capable of substantiation.  The veteran was 
notified of the March 2003 rating decision, but he did not 
appeal and it became final.  

The evidence of record at the time of the March 2003 rating 
decision included VA treatment records, private treatment 
records, a report of a 1985 VA examination, and stressor 
statements submitted by the veteran.  The treatment records 
showed that the veteran had a variously diagnosed psychiatric 
disorder, however, no diagnosis of PTSD was made.  

In a document dated in July 2002, the veteran reported that 
it was close to impossible to report his stressors, as they 
were an accumulation of his jobs, assignments, and tasks.  He 
reported several incidents, including passing out during 
operating room technician school in 1974 after someone put a 
person's leg in his arms; having a friend die from smelling 
"halothing"; having a friend die of anaphylactic shock 
after a parachuting accident; watching his father die and 
then be accused of using that death to get out of the 
military; spending eight years in operating rooms and Marine 
bases and seeing blood, guts, gore, and death; watching 
someone drown during basic training; watching pilots eject 
and hit the runway; picking up "floaters" from the salt 
water and putting them on a stretcher; jumping out of 
helicopters to rescue pilots; getting called in the middle of 
the night to do an emergency C-section and not getting there 
in time and having the infant die; and getting called into an 
emergency delivery where the pregnant mother had been in a 
bicycle accident which killed the baby.  While the veteran 
provided the range of years in which these incidents 
occurred, and his location during that period, he provided no 
other specific information.  In an August 2002 stressor 
statement, the veteran reported no specific stressor events; 
although he indicated "see attached" in response to the 
questions regarding specifics, there were no additional 
documents attached.  

The evidence received subsequent to the March 2003 RO rating 
decision includes VA treatment records, private treatment 
records, a report of a VA examination with two addenda, and 
several stressor statements submitted by the veteran.  As the 
claim was previously denied because there was no diagnosis of 
PTSD and there were no verified stressor events in service, 
for evidence received to be new and material, it must relate 
to these unestablished facts.  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the evidence received subsequent to March 2003 
reveals that in VA treatment records, starting in 2003, 
"prolonged PTSD" started appearing in the veteran's problem 
list noted at the beginning of multiple VA treatment entries.  
Subsequent treatment records show that the veteran was 
treated for various psychiatric diagnoses, including PTSD.  
Assuming the credibility of this evidence, see Justus, supra, 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a).

The Board concludes that the evidence submitted since March 
2003 is new, in that it has not been previously considered 
and is not cumulative.  This evidence is also material to the 
claim for service connection for PTSD, as it addresses the 
issue of whether the veteran has a current diagnosis of PTSD 
that may be related to service, and therefore does relate to 
an unestablished fact necessary to substantiate the claim.  
Moreover, it raises a reasonable possibility of 
substantiating the claim, as it pertains to the significant 
question of whether the veteran has PTSD.  Thus, the Board 
concludes that new and material evidence has been submitted 
since the March 2003 rating decision, and the claim for 
service connection for PTSD is reopened.  

Noting that the RO has not considered the veteran's claim on 
the merits, the Board will nonetheless proceed with the 
appeal and address the merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The record reflects that the 
veteran has been advised, by letters dated in July 2002, 
August 2006, and October 2006, of what is necessary to 
substantiate his claim for service connection for PTSD, and 
specifically that he needed to provide more detailed 
information regarding his reported stressors.  Because he has 
been unable to provide any additional specific information 
regarding his reported in-service stressors, such that 
verification might be attempted, there is no reasonable 
possibility that any further development or additional 
evidence could substantiate his claim.  Accordingly, there is 
no prejudice to the veteran in the Board proceeding to 
consider the merits of the claim for service connection for 
PTSD. 

4. Service Connection for PTSD

a. Factual Background

STRs show no complaints or findings referable to PTSD.  STRs 
do show that the veteran was treated for several episodes of 
anxiety and depression, and in July 1975 he was treated for 
situational anxiety reaction and depression following the 
death of his father.  In September 1975 he was hospitalized 
because of depression, and it was noted that his father had 
died recently of a myocardial infarction.  The veteran had 
been home on leave at that time, and attempted cardiac 
resuscitation for an hour our more.  His father subsequently 
died in the hospital, and the veteran had been unable to work 
through the grief, and had been thinking of those his father 
left behind and all he could do for them.  Prior to admission 
he had increasing depression with hopelessness.  The 
diagnosis was depressive reaction and adult situation 
reaction depression.  It was noted that he initially wished 
to leave the Navy to help provide for his family, but his 
stepmother was resistant to the idea.  He decided it was 
practical for him to continue with field medical school.  He 
was given a few days convalescent leave to further work 
through his grief.  He was eventually discharged to full duty 
four days later.  One month later he was seen for follow up 
and was reported to be doing well personally, but was very 
apprehensive about his family.  On separation examination in 
July 1981, his psychiatric evaluation was normal.  

Service personnel records show that the veteran received no 
awards or decorations indicative of combat involvement.

VA treatment records showed that in July 2003 the veteran 
reported he had PTSD from working as a surgical tech and from 
watching his dad die and not being able to do anything.  In 
August 2003 PTSD was suspected.  In December 2003 his problem 
list included prolonged PTSD.  In October 2004 he reported he 
felt he had PTSD.  In December 2004 the assessment was PTSD 
hyperarousal symptoms.  

Received from the veteran in February 2005 was a statement in 
which he reported that in 1974 he witnessed a fellow trooper 
getting shot at Camp Pendleton; in 1974 he witnessed a 
drowning at boot camp in San Diego; in July 1974 he witnessed 
his father die of heart attack and he tried to do CPR; and 
that over the next eight years he worked in the operating 
room and witnessed/participated in multiple surgeries.

On VA examination in January 2006, the examiner (VA 
psychologist) indicated that a diagnosis of dysthymic 
disorder accurately described the veteran's mood disorder, 
and found no evidence to suggest that the veteran had bipolar 
disorder.  

A January 2006 VA mental health note, completed by a nurse, 
showed that the veteran was treated for dysthymia.  It was 
noted that there was a possibility that the veteran had SAD.  
A psychiatric outpatient note from the same day revealed that 
the veteran was seen for evaluation of depression.  The 
diagnoses included prolonged PTSD, bipolar with depression, 
and mood disorder.  

A March 2006 VA treatment record showed that the veteran was 
seen by a VA psychiatrist who diagnosed SAD.  The diagnoses 
also included rule out night terrors.  The psychiatrist found 
no basis for making a PTSD diagnosis in the absence of any 
apparent traumatic experiences, unless there was covert child 
abuse which the veteran had not shared.  

In an April 2006 VA examination addendum, completed by the 
same psychologist as in January 2006, it was noted that the 
veteran's service records suggested situation depression.  
The psychologist also opined that the veteran's current 
depression did not begin while he was in service, and that 
his current depression appeared to be related to his ongoing 
situational stresses such as recent difficulty with his 
girlfriend.  

A July 2006 VA psychiatry outpatient treatment record shows 
that the veteran's Axis I clinical disorders included SAD and 
rule out night terrors, bipolar disorder; and the Axis III, 
current medical conditions included dysthymia.  

Received from the veteran in August 2006 was a statement in 
which he reported he witnessed the death of a fellow trooper 
at Camp Pendleton during a fire exercise, shortly after he 
had witnessed his father's death.  He also reported he 
witnessed the drowning of a fellow trooper during boot camp 
from January to June 1974.  He reported he had to pick up 
floaters and participate in sea rescues from 1975 to 1977.  
He claimed he witnessed multiple deaths during C-sections 
from 1974 to 1981, and that he could not remember the dates.  
He claimed he delivered a dead baby after the mother was in a 
bicycle accident.  He claimed a friend died from inhaling 
"halothaine" and another friend died from anaphylactic 
shock during OR tech school in 1974-1975.  He claimed he was 
awakened with guns pointed in his face and was arrested in 
Japan in 1975 - 1977 and was court-martialed.  

In August 2006, the veteran submitted a VA Form 21-4142 on 
which he reported he witnessed the death of his father, and 
then a chief petty officer accused him of trying to use his 
father's death as a reason to get out of service.  He claimed 
he went into a blind uncontrollable rage and beat the officer 
up.  

In an October 2006 VA psychiatry outpatient record, the 
veteran reported he had depression starting in the Fall that 
extended to the Spring, and that he believed this was "more 
of a PTSD thing and depression thing".  The Axis I clinical 
disorders included PTSD, prolonged; seasonal affective 
disorder; and bipolar disorder; and the Axis III, current 
medical conditions included dysthymia.  His Axis IV current 
psychosocial stressors included working when he wants to be 
hunting and blended family.  In the treatment plan, the 
psychiatrist indicated the veteran had SAD, PTSD, and bipolar 
disorder.  In a mental health note from that same date, it 
was noted that the veteran was sent for treatment of 
bipolar/depression/mood disorder.  

On the October 2006 VA examination addendum, the VA 
psychologist acknowledged that an October 2006 treatment 
note, prepared by a VA psychiatrist, showed a diagnosis of 
PTSD.  The psychologist noted, however, that symptoms of PTSD 
were not described at that time, and discussed in the October 
2006 treatment note were problems secondary to SAD.  The 
psychologist noted that multiple prior records from January 
to April 2006 did not support a diagnosis of PTSD.  The 
psychologist concluded that the evidence did not describe 
sufficient symptoms nor a history of trauma that would 
justify a diagnosis of PTSD.  The psychologist indicated that 
while it was possible that the veteran did experience some 
trauma undergoing a court martial, the evidence did not 
support that this led to a diagnosable psychiatric condition.  
The VA psychologist opined that the evidence did not support 
that the veteran had a psychiatric problem that could be 
attributed to his military service, and opined that the 
veteran's depression was not caused by or the result of 
military service.

Received from the veteran in November 2006 was a VA Form 21-
0781 (Statement in Support of Claim for Service Connection 
for PTSD) in which he indicated he was unable to adequately 
supply the information needed regarding his stressors.  He 
reported he was never in combat.  He claimed the drowning 
death he witnessed in boot camp was between "Jan 04 and July 
05", the "live fire death was 05/05 to 7/05".  He claimed 
that the rest of the deaths (he witnessed) occurred while 
working in the operating room over an eight year period and 
he claimed that it was unreasonable for him to need to 
remember the dates and names.  

In a November 2006 Memorandum, the RO's JSRRC Coordinator 
determined that the information required to verify the 
stressful events described by the veteran was insufficient to 
send to the U. S. Army and Joint Services Records Research 
Center (JSRRC).  

A November 2006 VA mental health note showed that the veteran 
was seen for treatment for bipolar disorder and SAD.  Three 
weeks later, another mental health note showed that the 
veteran was seen for treatment for PTSD, bipolar disorder, 
and personality disorder.  
b. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f). 

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and they must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The veteran has contended that he has PTSD as a result of 
several in-service stressors.  He has alternatively contended 
his stressors include witnessing his father die; witnessing 
deaths in the operating room as a technician; witnessing a 
fellow trooper get shot at Camp Pendleton; witnessing a 
drowning at boot camp in San Diego; and witnessing two 
friends die during OR tech school.  

What is at issue in this matter is whether the veteran has a 
current disability (i.e., a diagnosis of PTSD), and whether 
his reported in-service stressors have been sufficiently 
verified/corroborated.

With regard to current disability, the Board notes that VA 
treatment records show that the veteran has been diagnosed 
with PTSD.  Although on the most recent VA examination 
addendum in 2006, the examiner concluded that the evidence 
was insufficient to establish a current diagnosis of PTSD, 
the record reflects that on prior occasions the veteran had 
been diagnosed with, and treated for, PTSD.  Thus, while it 
appears that there is no current disability of PTSD, the 
Board recognizes that the Court recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  However, where the evidence fails 
to show chronicity of the claimed disorder at any time or 
where the evidence fails to show a nexus between the claimed 
disability and service many years before, that holding would 
not support a grant of service connection.  Id.

In this case, the STRs show no complaint of or treatment for 
PTSD, and post-service VA treatment records show that PTSD 
was first noted in 2003.  What is missing is that there is no 
competent evidence of record linking the veteran's diagnosis 
of PTSD to a verified in-service stressor event(s).  Thus, 
even acknowledging that the veteran had a diagnosis of PTSD 
prior to the October 2006 VA examination addendum, the Board 
notes that there is no indication that such a diagnosis was 
linked to a verified in-service stressor event.  McClain, 
supra. 

Full consideration has been given to the veteran's own 
assertions that he has PTSD related to service; however, as 
noted above, with regard to psychiatric matters, the veteran 
is a layperson, and as such he has no competence to render a 
medical opinion on diagnosis or etiology of a psychiatric 
condition.  Espiritu, supra.  It is true that the veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  Jandreau, supra; 
Buchanan, supra.  Here, if the veteran had ongoing 
psychiatric symptoms from service to the present, he would 
certainly be competent to report on those symptoms.  However, 
the Board does not believe that a psychiatric disorder such 
as PTSD, as contrasted with anecdotal PTSD symptoms, 
including flashbacks, nightmares, etc., are subject to lay 
diagnosis.  That is to say, the Board finds no basis for 
concluding that a lay person, such as the veteran, would be 
capable of discerning what particular disorder his 
psychiatric difficulties represented, in the absence of 
specialized training.

With regard to verification of the veteran's reported in- 
service stressor events, the RO has concluded, and the Board 
concurs, that the veteran has not provided sufficient details 
regarding these in-service events (dates, locations, etc.), 
such that any action could be taken to attempt to verify 
those reported stressors.  The Board is not permitted to 
accept a claimant's unsubstantiated diagnosis that the 
alleged PTSD had its origins in service.  West v. Brown, 7 
Vet. App. 70, 78 (1994).  As such, the Board concludes that 
the record does not corroborate claimed stressors in service, 
and the veteran's statements alone are insufficient to 
establish stressor occurrence.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

The Board also notes that the veteran has reported, on at 
least one occasion, that he has PTSD as a result of 
witnessing his father's death and being unable to resuscitate 
him.  STRs show that the veteran's father died in July 1975, 
and that the veteran was at home, on leave, at that time.  
Subsequent to his father's death, STRs show that the veteran 
was evaluated by the base psychiatrist and was hospitalized 
because of depression.  Arguably, this reported stressor 
event has been corroborated.  The problem with this stressor 
is that although PTSD was diagnosed, the record reflects that 
PTSD has not been diagnosed at any point in the veteran's 
medical history solely based on his witnessing his father's 
death in 1975.  And without a diagnosis of PTSD based on a 
verified stressor, service connection for that disorder may 
not be granted.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

Based upon the foregoing, and the lack of a current diagnosis 
of PTSD; the lack of competent medical evidence of a nexus 
between any prior diagnosis of PTSD and a verified stressor 
event; and the lack of a verified stressor even itself, the 
Board concludes that veteran is not entitled to service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

The reopened claim seeking service connection for a 
psychiatric disorder is denied.

The reopened claim seeking service connection for PTSD is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


